Citation Nr: 1310782	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  11-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for prostate cancer, evaluated as 100 percent disabling prior to November 1, 2008; 20 percent disabling from November 1, 2008, to April 8, 2009; and 40 percent disabling from April 9, 2009. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1964 to February 1966. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which decreased the Veteran's  evaluation for service-connected prostate cancer from 100 percent disabling to 20 percent disabling effective November 1, 2008.  Subsequently, in a September 2009 rating decision, the RO increased the evaluation for service-connected prostate cancer to 40 percent disabling effective April 9, 2009.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that the appeal for an increased evaluation for prostate cancer be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased evaluation for prostate cancer have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In a statement received in February 2013, the Veteran explicitly stated that he was withdrawing his appealed claim for an increased evaluation for prostate cancer.  Because the Veteran has clearly indicated his wish to withdrawal the appeal as to the claim for an increased evaluation for prostate cancer, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. 
§ 20.204 (2012).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.

	
ORDER

The appeal of the denial of an increased evaluation for prostate cancer, evaluated as 100 percent disabling prior to November 1, 2008; 20 percent disabling from November 1, 2008, to April 8, 2009; and 40 percent disabling from April 9, 2009, is dismissed. 




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


